DETAILED ACTION
An amendment, amending claims 1, 2, 6-8 and 10-12 and adding new claims 13-16, was entered on 12/15/20.  Claims 1-5, 8-12 remain withdrawn pursuant to an election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendments to claims 6 and 7 overcome the rejection of these claims under § 112(b).  This is persuasive and these rejections have been withdrawn.
Applicant argues that Miyauchi teaches that the first material can be nylon 11, but also teaches that other nylons can be used as the main ingredient.  This is not persuasive.  Even if Miyauchi teaches that other nylons can be used, Miyauchi expressly teaches the use of nylon 11 powder as a fastener retention material, as required by the claims.
Applicant argues that Miyauchi merely teaches that the powder nylon should be 10-500 µm without discussing the desired properties associated with a particular particle size.  This is not persuasive.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). In this case, the range of particle sizes disclosed by Miyauchi overlaps with the claimed range of particle sizes which is sufficient to establish a prima facie case of obviousness.
Applicant also argues that the claimed particle sizes yield unexpectedly improved adhesion properties.  This is not persuasive.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." MPEP § 716.02(d).  In this case, the data provided by applicant in Table 1 suggests that average particle sizes of 67-73 µm 
Applicant further argues that the fact that Example 2 contains more flow promoter than example 1, the flow control of Example 1 is superior to that of Example 2.  This is not persuasive.  As stated above, the evidence of unexpected results must be commensurate in scope with the claims.  This this case, the additional components in Example 2 as compared to the other examples having similar particle sizes suggests that these additional components are necessary to achieve these unexpected results and call into question whether these unexpected results would occur without the reported amounts of flow and adhesion promotors.  It cannot be said from the data provide that the unexpected results would necessarily occur over the range of particles sizes claimed.  Therefore, this evidence is not commensurate in scope with the claims.
Applicant also argues that Miyauchi does not discuss the unusual challenges faced when dealing with sub-miniature fasteners.  This is not persuasive.  Miyauchi teaches that the powder is applied to a fastener without placing any particular restriction on the specifications of the fastener.  A person of ordinary skill, when considering the teachings of Miyauchi, would not have had any reason to expect that the coating of Miyauchi was only suitable for certain sizes of fasteners.
Applicant also argues that one of ordinary skill in the art would not have simply extrapolated the teachings of Miyauchi to have arrived at the claimed particle size range.  This is not persuasive.  The rejection does not suggest that one of ordinary skill in the art would have extrapolated the claimed 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (US 4,702,939).
Claims 6 and 7:  Miyauchi teaches a nylon 11 powder to be applied to a fastener, the powder having an average particle size of 10-500 µm (2:46-3:3; Abst.). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a particle size of 67-80 µm with the predictable expectation of success. Additionally, Miyauchi teaches that the powder is applied to a fastener without placing any particular restriction on the specifications of the fastener. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied the nylon 11 to a fastener having a thread of less than 1.1 mm depending on the specifications of the fastener which was needed.
Claims 13 and 15:  Miyauchi additionally teaches that the powder material includes about 5 wt% epoxy resin (i.e. claimed adhesion promotor) (3:1-15; 4:32-40).  Miyauchi also teaches that the material .
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi in light of Monsheimer et al. (US 2008/0166496) and Schwitter et al. (US 2009/0131569).
Claims 13-16:  As discussed above, Miyauchi teaches that the material includes about 5 wt% epoxy resin, but fails to teach including a density control additive or a flow promoter.  Monsheimer teaches a nylon 11 composition (Abst.) and explains that the composition includes 0.001-2 wt% silica in order to control the flow of the powder (¶ 0029) and 0.5-25 wt% of fillers such as titanium dioxide (¶¶ 0029-0031) to improve surface quality (¶¶ 0016-0017).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 0.001-2 wt% silica in the material of Miyauchi in order to have improved flow control and 0.5-20 wt% of a filler such as titanium dioxide in order to have improved surface quality with the predictable expectation of success.
Monsheimer fails to teach that the filler is limestone.  Schwitter teaches a polyamide coating composition (Abst.) and explains that limestone can be used in place of titanium dioxide as a filler (¶ 0063).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected limestone in place of titanium dioxide as the filler material with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712